         Case 1:18-cv-09352-SN Document 100-6 Filed 10/26/20 Page 1 of 3




NY DOCS:615453.1 ~99998.42025J
        Case 1:18-cv-09352-SN Document 100-6 Filed 10/26/20 Page 2 of 3


  From: Eric Dixon ~:~ric@blocktech.corn
Subject: Re: Invitation: Zap General Meeting @ Tue Feb 5, 2019 1:15pm - 1:45pm
        (EST)(mufti@blocktech.com)
   Date: February 04, 2019 at 8:46 PM America/Los_Angeles
     TO: MUftI Ahllled «iuf#i(i>I~locl<tech.coi,t


Why wasn't I on the original distribution list?

On Feb 4, 2019, at 11:23 PM, Mufti Ahmed <muft~blocktech.com> wrote:


      exchange listing will come up during the discussion tmrw.

      if you have time you are free to join.

     ---------- Forwarded message ---------
     From: Kelvyn Hernandez <kelvynC~blocktech.com>
     Date: Mon, Feb 4, 2019 at 10:06 AM
                                                                                   (EST)
     Subject: Invitation: Zap General Meeting C~ Tue Feb 5, 2019 1:15pm - 1:45pm
     (muftiC blocktech.com)
                                                                                  m>,
     To: <muftiC~btocktech.com>, <stefan~blocktech.com>, <tomC~blocktech.co
                                                                 uC~gma il.com >,
     Kumail Akbari <kumailC~blocktech.com>, <propulsor.ichimok
     <dimitri~blocktech.com>, <peterCblocktech.com>, <maxC~blocktech.com>,
      <harryC blocktech.com>, <hamdanC~blocktech.com>, Nick Spanos
      <nickC~blocktech.com>


                                                                                 more details »
        Zap General Meeting
        Kelvyn Hernandez is inviting you to a scheduled Zoom meeting.

        Join Zoom Meeting
        https://zoom.us/j/627152002

        One tap mobile
        +16468769923„627152002# US (New York)
        +14086380968„627152002# US (San Jose)

         Dial by your location
               +1 646 876 9923 US (New York)
               +1 408 638 0968 US (San Jose)
               +1 669 900 6833 US (San Jose)
         Meeting ID: 627 152 002
         Find your local number: https://zoom.us/u/afYz9zg9d


         When               Tue Feb 5, 2019 1:15pm - 1:45pm Eastern Time -New York
         Where              https://zoom.us/j/627152002 (may)
         Joining info        meet.~oogle.com/tqr-izjr-ihx
                            Or dial: +1 314-384-5738 PIN: 145808936#
         Calendar            muftic~blocktech.com
          Who                   kelvynC~blocktech.com -organizer
                                stefanC~btocktech.com
                                tomc~blocktech.com
                                                                                         BTC003523
    Case 1:18-cv-09352-SN Document 100-6 Filed 10/26/20 Page 3 of 3

                    Kumait Akbari
                    propulsor.ichimokuCgmaiLcom
                    dimitriC~blocktech.com
                    peterC~blocktech.com
                    max~blocktech.com
                    harr~~blocktech.com
                    m uftiC blocktech.com
j                   hamdanCblocktech.com
j                   Nick Spanos

    Going {muftiCblocktech.comj' Yes - Mavbe - No          more options »

    Invitation from Google Calendar

    You are receiving this email at the account mufti~blocktech.com because you are '
    subscribed for invitations on calendar muftiCblocktech.com.

    To stop receiving these emails, please log in to
    https://www.~oogle.com/calendar/ and change your notification settings for this
    calendar.

    Forwarding this invitation could allow any recipient to modify your RSVP response.
    Learn More.

<invite.ics>




                                                                               BTC003524
